Citation Nr: 1804247	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & M.L.


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1986 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In February 2014, the Veteran testified in a Videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.

In November 2016, the Board remanded this matter for additional development, which has been substantially completed.

In April 2017, the Veteran submitted a claim to increase his rating for migraine headaches and major depressive disorder, respectively rated at 30 percent and 50 percent.  A September 2017 rating action found the evidence had not proven either claim had increased in severity sufficiently to warrant a higher evaluation.  The Veteran filed a NOD in September 2017 stating he desired a 50 percent disability rating for migraine headaches and 70 percent disability rating for depressive disorder.  The RO appears to be actively processing these appeals, thus the Board declines to exercise jurisdiction over these claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The Veteran suffered from a TBI in 1987 after a fall during active duty.

2.  The Veteran does not have residuals of TBI.


CONCLUSION OF LAW

Residuals of a TBI were not incurred in, or aggravated by, service.  38 U.S.C. 
§§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is seeking service connection for TBI residuals.  He contends that he injured himself in February 1987 when he was standing on top of a magazine and he slipped backwards, falling approximately 60 to 80 feet.  A medical record from February 1987 noted that he did not lose consciousness, felt dizzy, and had tingling in his fingertips.  No other neurological deficits were found.  See April 2010 Neurological Disorders, Miscellaneous Examination, p. 2.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For the claim of entitlement to service connection for a TBI, Shedden element (1) has not been fulfilled, as there is no medical evidence that the Veteran has a current diagnosis of TBI residuals.

In various VA and private medical treatment records, it is noted that the physicians could not give a definitive diagnosis of TBI.  

After his initial fall in February 1987, the Veteran was treated at Bethesda Naval Hospital.  Here, he was given a MRI of the cervical spine which showed a disc bulge at C6-7; and also given an electromyogram (EMG) and myelogram, both of which showed normal results.  During this time, the Veteran complained of debilitating headaches, decreased concentration, short term memory, and reported suffering from seizures.  The Veteran was discharged in May 1988 because of an occipital neuralgia diagnosis.  

The Veteran reported that he developed slowed thinking, slow speech, irritability, depression, mood swings, and withdrawal, in 1992.

In September 1997, the Veteran underwent a MRI which showed normal results. 

In October 1996, the Veteran was given a CT scan of the head which showed normal results.

Medical records from Mid Dakota Clinic from February 2000 to September 2009 never gave a diagnosis of TBI although the Veteran was evaluated for severe headaches, and received different headache diagnoses such as intermittent severe headaches or cluster headaches.

In 2001, the Veteran was given another CT scan of the head as well as an electroencephalogram test (EEG), both of which proved normal.

In July 2001, the Veteran reported that since his 1987 fall, he had recurrent migraine headaches for several years, which subsided until July 2001 when he began to experience headaches that were quite different and felt "severe, stabbing headaches, which comes on acutely."  The Veteran reported that his current headaches felt more like ice picks.  See July 13, 2001 Progress Note.  

In 2002, the Veteran was given a video EEG during sleep due to uncontrolled muscle movements, and this showed no epileptiform activity associated with the movements. 

In April 2010, the Veteran was afforded a VA examination.  Here, the VA examiner noted the Veteran's February 1987 fall and subsequent treatment.  She also noted that in December 1987, the Veteran was evaluated at the Naval Hospital and these records indicate that the Veteran did not lose consciousness after the fall; and that he suffered from headaches two to three times each day.  She further noted that it was difficult to determine when these headaches began.  The Veteran complained of his headaches worsening in frequency and severity.  He reported that his memory was worsening with time and that his sleep was also suffering due to the increased headaches and reported accompanying convulsions.  The VA examiner opined that TBI was not found during the examination, and that it was "possible" the Veteran had suffered a mild TBI after the 1987 fall, based on the documented dizziness.  She further reported that the Veteran was initially diagnosed with occipital neuralgia headaches, and that the type of headaches he currently suffered from and even the location of the headaches had changed since his 1987 fall treatment.  The VA examiner stated that the Veteran's headaches were less than likely related to TBI because "mild TBI symptoms do not worsen with time as he is reporting with his headaches, convulsions, and memory problems.  If the body convulsions were due to his accident, they would have been apparent shortly after the accident."  See April 2010 VA Examination, p. 8.

In June 2010, the April VA examiner added an addendum note that there was "no evidence of headaches in the service that are similar to the headaches that he experiences now.  Therefore, it is this examiner's opinion that his previously diagnosed occipital neuralgia is not related to his current headaches."  See June 10, 2010 Fargo VAMC Addendum.

In November 2011 and January 2012, the Veteran attended a VA TBI consultation.  The November 2011 physician diagnosed the Veteran with mixed type of headaches, while the January 2012 physician diagnosed the Veteran with hemicranias continua, not TBI.

In December 2011, the Veteran was given another MRI, which also showed normal results.

In March 2012, the Veteran was seen by a neurologist for complaints of headaches.  The neurologist noted that "there [was] no clear distinction at this point" as to what type of headache the Veteran suffered from, and that the headaches could be "possible trigeminal autonomic headaches/icepick headaches, chronic daily headaches, tension headaches, cluster headaches, [or] migraine headaches."  See March 5, 2012 Hines, IL VAMC Neuro Clinic Note.  

In August 2014, the Veteran was given an EEG at St. Alexius Health after he complained of a history of headaches, all over pain, and TBI.  The EEG returned with normal results.  Additionally, he was also administered a CT angiogram of the head, which returned with no evidence of acute intracranial abnormality.  

In June 2015, the Veteran was afforded a VA examination for his headaches.  Here, he reported that his headaches were more constant since approximately 2012, and that his headaches had continued to worsen since 2013.  

In various VA psychiatry treatment notes from 2014, the psychiatrists noted that a diagnosis of TBI was uncertain, and that further evaluation was needed to determine whether the Veteran suffered from depression or TBI, or a combination of the two.  A January 2013 neurology note reported that the Veteran underwent a personality test which revealed a strong tendency to view psychiatric concerns as physical health problems.  It was further noted that although the Veteran did experience head trauma after his fall, there was a long delay between the head trauma and subsequent perceived impairment, and as there may be some mild cognitive changes attributable to the head trauma, further evaluation would be needed to untangle psychiatry symptoms and mild cognitive changes from the head trauma.

In November 2016, the Board remanded because the April 2010 VA examination was inadequate under VA policy.  Therefore, the Veteran was afforded another VA examination for his TBI in January 2017 by a VA psychiatrist.  Here, the Veteran complained of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The Veteran also reported to the January 2017 VA examiner that he had occasional ringing in his ears and occasional dizziness.  However, the VA examiner noted that it was unclear whether these symptoms were a result of the past TBI.  The VA examiner reported that the Veteran had been administered brief cognitive screening tests, St. Louis University Mental Status (SLUMS) examination, and mini-mental status examinations, throughout the years.  All returned with normal results.  The January 2017 VA examiner opined that it was possible the Veteran suffered a TBI after his fall as the Veteran reported posttraumatic amnesia, but there was no evidence of any TBI residuals.

Again, in January 2017, the Veteran was treated for headaches at St. Alexius Health, and he was diagnosed with intractable chronic migraine, rather than TBI residuals.

In March 2017, the RO issued a deferred rating due to the open language of the medical opinion and rationale offered of the January 2017 VA examination, thus making it subjective in nature.

An addendum opinion was obtained in April 2017 from the same January 2017 VA examiner.  He clarified that posttraumatic amnesia, as the Veteran reported experiencing after the fall, resolves relatively quickly and does not qualify as a residual symptom of TBI, which is an issue that persists long-term.  The VA examiner stated that the Veteran's experiences were inconsistent with permanent brain damage due to TBI as he experienced 30 minutes of posttraumatic amnesia, and his subjective memory problems started several years after the injury.  He further explained that headaches due to mild TBI typically improved or resolved within one year of the injury, and headaches that worsen throughout the years or persist for years, are unlikely due to TBI but due to another issue such as psychological reasons or secondary gains.  Therefore, the VA examiner opined that the Veteran's headaches were less likely than not (less than 50 percent probability) related to the TBI he endured in 1987.  Finally, the VA examiner reported that severe residual symptoms of TBI, like impulse control problems, memory problems, aggressive outbursts, loss of speech, or traumatic dementia, could impair occupational functioning.  As the Veteran had full-time employment after the TBI, the VA examiner opined that the Veteran did not have significant memory problems as a result of the TBI.

In August 2017, the Veteran was afforded another VA examination by a VA neurologist.  The Veteran complained of decreased concentration and short term memory, slowed thinking, and slowed speech.  The VA examiner reported the Veteran exhibited normal judgment, normal motor activity, normal visual spatial orientation, appropriate social interaction, no neurobehavioral effects, and the ability to communicate and comprehend by spoken and written language.  The Veteran's complaints of headaches, insomnia, and anxiety were opined to be less likely than not a consequence of his TBI.  Furthermore, the VA examiner opined that the Veteran did not have any subjective symptoms, or any mental, physical, or neurological conditions or residuals attributable to a TBI.  Finally, the VA examiner opined that it was at least as likely as not that the Veteran suffered a mild TBI in February 1987, but less likely than not that he is experiencing any residuals of that remote minor TBI.

The Board finds the preponderance of the evidence is against the Veteran's claim for residuals of TBI.  The Board notes the Veteran's reports regarding his symptoms and in service injuries and manifestations which he is competent to report; however, since March 2010, when the Veteran filed his service connection claim, the medical evidence demonstrates that the Veteran has not had a TBI or any residuals thereof.  Particularly, the August 2017 VA examiner noted the Veteran's reported symptoms but found no subjective symptoms of any mental, physical or neurological conditions or residuals attributable to TBI or any residuals of TBI.  VA treatment records or private physician records reported no impairments consistent with TBI.  While treatment records note the Veteran was being seen in the TBI clinic, there is no indication that the Veteran had any current residuals due to his TBI from 1987.  The medical evidence is based on numerous, thorough, and detailed assessments entitled to significant probative value and establish that the Veteran has not had a TBI or residuals thereof on or after March 2010.  The Veteran's conclusions that his subjective symptoms constitute TBI are a lay opinion not entitled to probative value.  The Board does not consider the question of whether changing symptoms decades after a head injury constitute the long term residuals of a TBI to be within the realm of common knowledge such that a lay person is competent to provide a diagnosis.  Thus, the more probative evidence of record indicates the Veteran does not have any current residuals of TBI. 

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the Board concludes that service connection for residuals of TBI is not warranted.  For these reasons, the claim is denied. 


ORDER

Service connection for TBI is denied.




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


